Citation Nr: 0404472	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  00-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 U.S.C. 
§ 1318 will be the subject of a separate decision.) 



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had recognized 
guerilla service from January 1944 to October 1945.  He died 
in October 1979, at the age of 66.  

Initially, this matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  By this decision, the RO also denied 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  

In March 2001, the Board remanded the case to ensure 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a letter dated in April 
2001, the RO attempted to comply with the duty to notify 
provisions of the VCAA.  Following additional development, 
the RO, by a rating action of April 2002, considered the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death on a de novo basis and 
denied the claim.

In August 2002, the Board denied the claim of service 
connection for the cause of the veteran's death and deferred 
a decision on the 38 U.S.C.A. § 1318 claim pursuant to a 
temporary stay on adjudication of that type of claim.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in July 2003, the Court vacated the Board decision and 
remanded the matter to the Board for readjudication.  In a 
September 2003 letter to the appellant, the Board advised her 
that she had additional time in which to supplement the 
record before the Board.  

In June 2003, the appellant filed a motion for 
reconsideration of the Board's decision.  In correspondence 
from a Deputy Vice Chairman of the Board, dated in October 
2003, the appellant was informed that since the decision that 
she asked the Board to reconsider was vacated by the Court, 
her motion for reconsideration had been rendered moot.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.

REMAND

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

In a Motion for Remand, VA General Counsel asserted that the 
Board failed to enforce compliance with the VCAA duty to 
notify provisions.  General Counsel held that the February 
2000 Statement of the Case (SOC), the April 2001 VCAA letter, 
and the April 2002 Supplemental Statement of the Case (SSOC) 
did not meet the notification requirements of the VCAA, 
inasmuch as the appellant was not specifically notified of 
the evidence that she needed to submit to support her claim.  
General Counsel stated that the Board's decision should be 
vacated and the case remanded for readjudication.  In an 
Order dated in July 2003, the Court granted the motion for 
remand and vacated the Board's decision.  

The Board has no authority to correct this procedural due 
process violation.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, a remand is required.  

While the Board regrets the delay, under the circumstances 
set forth above, the case is hereby REMANDED to the RO for 
the following action:

1.  The RO must review the appellant's 
claims file and ensure that all 
notification and development action 
required by the VCAA are completed as to 
the issue of the appellant's entitlement 
to service connection for the cause of 
the veteran's death.  In particular, the 
RO should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claim.

2.  The RO should then re-adjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied the appellant 
should be furnished a SSOC and provided 
the appropriate period of time for 
response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's appeal.  
The purpose of this Remand is to accord the appellant due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

